 ARKANSASRICEGROWERS COOPERATIVE ASSN.Arkansas Rice Growers Cooperative AssociationandInternationalUnion of United Brewery,Flour,Cereal,SoftDrink and DistilleryWorkers ofAmerica,AFL-CIO. Case 26-CA-2769April 26, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn October 23, 1967, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding, finding that Respondent, ArkansasRiceGrowers Cooperative Association, had en-gaged in and was engaging in certainunfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. The TrialExaminer furtherfound that Arkan-sas Grain Corporation was not engaged in a com-mon enterprise with Respondent so as to make Ar-kansasGrain liable for the unfair labor practices.Thereafter, the General Counsel and Respondentfiled exceptionsto the TrialExaminer'sDecisionwith supporting briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that Respondent, Arkansas Rice GrowersCooperative Association, Stuttgart, Arkansas, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.'We find it unnecessary at this time to pass upon the contention that theRespondent and Arkansas Grain Corporation constitute a "single in-tegrated employer,"as such a finding does not affect the unfair labor prac-tice issues in the case.However,the Board reserves to itself the right todetermine this question in the future if such determination is made necessa-ry by circumstances not now apparentTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASE75MELVIN POLLACK, Trial Examiner: This proceed-ing was heard in Stuttgart, Arkansas, on August 31,1967, pursuant to a complaint issued on June 22,1967.' The complaint alleges that Respondent vio-lated Section 8(a)(5) and (1) of the Act by refus-ing to bargain collectively with the Union concern-ing employee grievances and by laying off sevenemployeeswithout notifying or consulting theUnion. After the hearing, the General Counsel andthe Respondent filed briefs.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OFFACT AND CONCLUSIONS OF LAWI.THE BUSINESSOF THE RESPONDENTThe Respondentis anArkansas corporation en-gaged in the milling and marketing of rice and re-lated products at its plant in Stuttgart, Arkansas.During the 12-month period before the issuance ofthe complaint, the Respondent processed, sold, andshipped products valuedin excessof $50,000 fromits Stuttgart plant to points outside Arkansas. I find,as Respondent admits, that it is engaged in com-merce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion of United Brewery, Flour,Cereal, Soft Drink and Distillery Workers of Amer-ica,AFL-CIO, herein called the Union,is a labororganizationwithinthe meaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent and Arkansas Grain Corporation areaffiliated business concerns with common officers,owners, and directors; their agents formulate andadminister a common labor policy affecting theiremployees. Respondent has plants for the milling ofriceand related products in Stuttgart andJonesboro, Arkansas. Arkansas Grain Corporationprocesses soybeans at plants in Stuttgart andHelena,Arkansas.Pursuantto an election conducted on November18, 1965, the Board on February 8, 1966, certifiedthe Union as thebargainingagent of the productionand maintenanceemployees at the Stuttgart plant.'The complaint was amendedon July 14, 1967,to allege that Respondentand Arkansas GrainCorporationconstitute a single-integrated business en-terpriseThe liability of Arkansas Grain Corporationfor Respondent's un-fair laborpracticesis considered below171 NLRB No. 14 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a decision issued on June 19, 1967, the Boardfoundinter aliathat Respondent failed to bargain ingood faith with the Union in contract negotiationsconducted between March 30 and November 23,1966 (165 NLRB 577).2B.The Refusal To Bargain Over GrievancesOn or before March20, 1967,3Personnel Man-ager C. J. Guffin,Jr., received written complaintsfrom four employees at Respondent'sStuttgartand Jonesboro plants that Respondent was notfollowing its seniority rules with respect to theiremployment and that they were being paid less thanother employees for comparable work.By letterdatedMarch 20, Guffin returned the four com-plaintstoUnionRepresentativeEdwardS.Gerchak, stating that Respondent would not recog-nize "such alleged grievances" or "the existence ofunion stewards"because "no collective bargainingagreement exists between your union and this com-pany."' Following receipt of this letter,the Unionrequested Respondent to meet with it over griev-ances of employees at its Stuttgart and Jonesboroplants.Respondent agreed to do so and met withthe Unionon April 7. AlthoughRespondent dis-cussed the employee grievances with the Union,it refused to process or act on them on the groundthat they pertained to wages and seniority andhence must await a resolution of these matters inthe contract negotiations that were going on and theestablishment of a contract grievance procedure.It is long settled that grievances relating to wages,hours, and conditions of employment,whether in-dividual or group,are proper subjects of collectivebargaining.North American Aviation,Inc., of Kan-sas,44 NLRB 604, 611,and cases cited.Respon-dent's obligation under the Act with respect to in-dividual grievances presented by the Union wastherefore no different from its obligation withrespect to contract negotiations with the Union,that is, "to enter into discussion with an open andfairmind,and a sincere purpose to find a basis ofagreement."Globe CottonMills v. N.L.R.B.,103F.2d 91, 94 (C.A. 5).While Respondent "dis-cussed" the grievances presented by the Unionconcerning the wages and seniority rights that thecomplaining employees were entitled to under Re-spondent's existing practices,it refused to rocessthem so that a determination could be made on themerits, allegedly for the reason that to have madeindividual adjustments in wages and seniority pur-suant to the grievances would have substantiallyweakened Respondent'sposition on these subjectswhich "were currently being discussed at the bar-gaining table." I should think that correcting in-dividual inequities under Respondent's existing em-ployment practices, if it had any impact on the bar-gainingnegotiations,would have strengthenedrather than weakened Respondent's bargainingposition. In any event, Respondent refused to takeany action on the individual grievances until agree-ment should be reached on a contract incorporat-ing a grievance procedure. On June 19, 1967, theBoard issued a decision finding,inter alia,thatRespondent has engaged in "surface bargainingwith no intention of entering into final and bindingcollective-bargaining agreements with the Union"(165 NLRB 577, TXD, section III, last paragraph).Ifind below that Respondent unlawfully failed togive the Union notice and an opportunity to bar-gain over a layoff effected on May 1, 1967. 1 find inthese circumstances that Respondent refused toprocess and determine the individual grievancespresented to it by the Union on March 20 and April7, 1967, as part of a continuing effort to discreditthe Union in the eyes of its employees.Iconclude that Respondent violated Section8(a)(5) and (1) of the Act by refusing to bargain ingood faithwiththeUnionoveremployeegrievances.C. The May 1, 1967, LayoffRespondent sells more than one-half of its rice toa customer in Africa. This rice is shipped in abrown stage for remilling. Up to April 1,rice wasshipped to this customer in bags. On that date,some rice was shipped to this customer in bulk sothat the customer could test out whether hisremilling facilities could handle bulk rice satisfac-torily.As the customer had given Respondent in-structions to ship more rice in bulk,Respondentsharply reduced its bagging of rice. According toProductionManager Donald Blackman, he andForeman Larry Almond told some men in theshipping department that there wouldbe a layoff"because of this change to bulk loading."Blackmansaid he did not give a date for the layoff, that he didnot name the men who would be laid off, and thatno definite decision on a layoff had been made atthis time-3 or 4 weeks before May 1-becauseRespondent was not sure whether the bulk ship-ments to the African customer would continue. Thebulk shipments did continue,however, and on May1Respondent laid off 7 of about 21 employees inthe shipping department"for lack of work."UnderRespondent'semployment practices,the laid-off2The Union also represents in separate bargaining units the employees atRespondent's Jonesboro plant and the employees at the Helena and Stutt-gart plants of Arkansas Grain Corporation In a decision issued on Februa-ry 10, 1967, the Board found that Respondent discriminatorily dischargedan employee and had engaged in other coercive conduct violative of Sec-tion 8(a)( 1) and (3) of the Act (162 NLRB 1576) The Board has alsotound in decisions issued on August 22, 1966, March 28 and June 28,1967, that Arkansas Grain Corporation has engaged in conduct violative ofSection 8(a)(1), (3), and (5) of the Act (160 NLRB 309, 163 NLRB 625,166 NLRB I11) The Board has petitioned the United States Court ofAppeals for the Eighth Circuit to enforce its orders against Respondentand Arkansas Grain Corporation.All dates hereafter are in 1967 unless otherwise notedThe employee complaints had been given to their foremen by stewardsappointed by the Union ARKANSASRICE GROWERSCOOPERATIVE ASSN.77employees retained their seniority rights for a 60-day period. One laid-off employee, Cleophus Cline,returnedto work about May 15.Respondent contends that the Union had noticeof the layoff through Cline, a member of theUnion's bargainingcommittee. Cline testified thathe knew nothing about a layoff until the evening ofthe layoff. ProductionManager Blackman con-ceded that no definite decision had been made on alayoff at the time he allegedly told some shippingdepartment employees that there would be a layoff.Ifind in these circumstances that Respondent didnot give the Union notice of an impending layoffthrough Cline.Respondent further contends that the Unionwaived its right to notice of layoffs because it hadmadeno complaints about previous layoffs whichwere known to it. The record shows a 1966 layoffof 14 employees at Respondent's Stuttgart plantfrom the middle of July until the first week in Sep-tember. This layoffwas seasonaland the subject ofunioncharges that two employees had been dis-criminatorily selected for layoff. On August 10 andSeptember 1, 1966, the Union filed charges that theRespondent was not bargaining in good faith overthe termsof a contract. I therefore find no merit inRespondent's defensethat the Union impliedly con-sented tounilaterallayoffs.Respondent contends that in any event it wasunder noduty to notify or discuss the May 1 layoffswith the Union because they "were merely an ex-tensionof Respondent's operational policies" andwere effectedpursuanttoa seniority systemproposed by Respondent during the contractnegotiationsand accepted by the Union. AlthoughRespondent'sdecision to reduce force stemmedfrom its African customer's instructions to shipbulk rather than bagged rice, it was neverthelessobligated to afford the Union an opportunity tobargainon such matters as the selection of em-loyees to be laid off, preferential reemployment ofplaid-off employees, and the feasibility of avoiding alayoff by reducing the work of all the employees.Dixie Ohio Express Company,167 NLRB 573;N.L.R.B. v. United Nuclear Corp.,381 F.2d 972(C.A. 10). As the "agreement" on a senioritysystem occurred duringinconclusive bargaining ona contract, it is manifestly not binding upon theUnion.Moreover, as previously noted, the Boardhas determined that Respondent did notengage inthisbargainingin good faith.Accordingly, as Respondent effected the May 1layoff without prior notice to or consultation withthe Union, I find that it thereby violated Section8(a)(5) and (1) of the Act.Exchange Parts Com-pany,139 NLRB 710, 711, enfd. 339 F.2d 829(C.A. 5).IV.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices in violation of Section8(a)(5) and (1) of the Act, I shall recommend thatit cease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act. In view of Respondent's history of unfairlabor practices, I shall further recommend thatRespondent cease and desist from infringing in anymanner on the rights guaranteed in Section 7 of theAct.CitingAssonetTruckingCompany, Inc.,156NLRB 350, the General Counsel urges that the em-ployees laid off on May 1 should be awardedbackpay until Respondent satisfies its obligation tobargain with the Union over the layoff and its ef-fects.UnlikeAssonet(andDixie Ohio Express Com-pany, supra),the present case involves no uni-laterally instituted operational changes which sig-nificantly impaired employee tenure. The May 1layoff was effected only because fewer employeeswere needed in the shipping department after amajor customer instructed Respondent to ship himbulk rather than bagged rice. In selecting em-ployeesforlayoff,Respondent followed itsestablished practices. No presumption is thereforewarranted that the employees laid off on May 1would have retained their jobs past that date even ifRespondent had fulfilled its bargaining obligationby notifying the Union that a layoff was pending inthe shipping department because of circumstancesbeyond its control and by affording the Union anopportunity to present its views on how to deal withthe problem. I find therefore that a backpayremedy is not warranted in this case. Cf.ExchangeParts Company,139 NLRB 710, 725-726 (layoffdue to a drop in business and an excess inventory).The General Counsel contends that Respondentand Arkansas Grain Corporation constitute a "sin-gle employer" under the Act and that ArkansasGrain may be held liable for Respondent's unfairlabor practices. The record shows, and Respondentconcedes, that it and Arkansas Grain have commonofficers, directors, and labor policy. The recordalso shows that both concerns have the sameheadquarters, maintain joint bank accounts, use thesame employees for accounting, billing, and ad-ministrative services, and have interchangeablestorage and grain-handling facilities. The same per-son is in charge of production and sales for the twocorporations. Respondent has 5,000 members andArkansas Grain has 17,000 members. Membershipis limited to active farmers. Each member mustown at least a dollar share of stock. He has onevote regardless of the amount of stock he owns.The members of each corporation elect their ownboard of directors and district directors. Separatebooks and records are maintained "in detail" foreach corporation and separate income tax returnsare filed for each corporation. The same persons donot have a majority ownership in the two corpora-tions.The Board holds that for two or more legal enti-ties to constitute a single employer for purposes of 78DECISIONSOF NATIONAL LABORRELATIONS BOARDassessingliability for unfair labor practices, a suffi-cient degree ofcommon ownershipandcommoncontrolof labor relations and operations must bereceipt of this Decision, what steps Respondent hastaken to comply with the foregoing RecommendedOrder.'shown so that it may be said they are engaged in acommon enterprise.Dearborn Oil and Gas Corpora-'In the event that this Recommended Order is adopted by the Board, thistion,125 NLRB 645. While Respondentand Ar-provision shall be modified to read "Notify said Regional Director, inwrit-kansas Grain from the standpoint of administrationing, within 10 days from the date of this Order, what steps Respondent hasddffdtaken to comply herewith "ttanmanagemenare opera en IF,iect as epart-ments of a unified enterprise, it does not appearthat a controlling ownership interest in both com-paniesis held by the same individual or group of in-dividuals. I conclude that Respondent and ArkansasGrain are not engaged in a common enterprise soas tomake Arkansas Grain liable for Respondent'sunfair labor practices.RECOMMENDED ORDERUpon the foregoing findings of fact and conclu-sionsof law, and upon the entire record in the case,it is recommended that Respondent Arkansas RiceGrowersCooperativeAssociation, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusingto bargain collectively with Interna-tional Union of United Brewery, Flour, Cereal, SoftDrinkandDistilleryWorkersofAmerica,AFL-CIO, concerning the grievances of employeesin the bargaining unit set forth in paragraph 7 ofthe complaint.(b) Effecting layoffs of employees in the ap-propriate unit without prior notice to and consulta-tion with the Union.(c) In any other manner interfering with,restraining,or coercing employees in the exerciseof the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action in orderto effectuate the policies of the Act:(a)Upon request, bargain collectively with theUnion concerning grievances and layoffs of em-ployees in the appropriate unit.(b) Post at its place of business in Stuttgart, Ar-kansas, copiesof the attached notice marked "Ap-E endix."s Copies of said notice, on forms providedy the Regional Director for Region 26, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof and maintained for a period of60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 26,inwriting,within 20 days from the date of theIn the event that this Recommended Order is adopted by the Board, thewords "a Decisionand Order" shall be substitutedfor the words "theRecommendedOrder of a TrialExaminer" in the notice. In the furtherevent thatthe Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcingan Order" shallbe substitutedfor the words "a Decisionand Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT fail or refuse to bargain withInternationalUnion of UnitedBrewery,Flour,Cereal,Soft Drink and Distillery Workers ofAmerica,AFL-CIO,as the representative ofour employees in the production and main-tenance departments at our Stuttgart,Arkan-sas, facilities, excluding guards, professionaland clerical employees,and supervisors, asdefined inthe Act.Specifically,we will notrefuse to process grievances over wages,hours,and other conditions of employment presentedby the Union in behalf of employees in the bar-gaining unit.WE WILL NOT effect layoffs of em-ployees in the bargaining unit without priornotice to and consultation with the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform labor organizations,to join or assist theUnion,or any other labor organization,to bar-gain collectively through representatives oftheir own choosing,and to engage in concertedactivities for the purpose of collective bargain-ing or other mutual aid or protection, or torefrain from any and all such activities.ARKANSAS RICE GROWERSCOOPERATIVEASSOCIATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 746Federal Office Building,167 NorthMain Street,Memphis, Tennessee38103, Tele-phone 534-3161.